Stevens, J.
(dissenting). I dissent and vote to reverse and grant a new trial. The improper conduct of the Assistant District Attorney precluded the defendant from obtaining a fair trial. That is his right under our system of jurisprudence. Neither length of trial, expense nor inconvenience should serve as a basis for a denial of that right. I recognize that the majority holds that no substantial right of the defendant was affected. Mine is the contrary view. The conduct complained of was continuous, highly prejudicial, and so permeated the trial atmosphere that it was bound to influence the triers of the facts adversely to .the rights of the defendant. The injection and balancing of the respective war records of the prosecutor and a witness for the defense; the eliciting of proof from at least one witness that she had pleaded guilty to charges arising out of the same facts and which were the same a- ".those in the indictment (People v. Edwards, 282 N. Y. 413; People v. Curatolo, 7 A D 2d 996); the evidence of the attack on C.\en, taken together with the conduct referred to, deprived the r*' fendant of a fair trial.
Botein, P. J., Breitel, Valence ar^'McNALLY, JJ., concur in Per Curiam opinion; Stevens, A d(j ants and votes to reverse and grant a new trial, in dissenj iig^pimon.
Judgment affirmed.